Exhibit 10.1

 

TRANSACTION AGREEMENT

 

DATED AS OF JULY 31, 2018

 

BY AND BETWEEN

 

ABP TRUST

a Maryland statutory trust

 

AND

 

THE RMR GROUP LLC

a Maryland limited liability company

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.  Definitions

1

1.1  Definitions

1

 

 

SECTION 2.  Formation and Management of the Partnership

2

2.1  Formation

2

2.2  Partnership Agreement

2

2.3  Management

2

2.4  Transaction Expenses

3

 

 

SECTION 3.  Contribution and Subscription

3

3.1  Contribution and Subscription Agreement

3

 

 

SECTION 4.  Miscellaneous

4

4.1  Notices

4

4.2  Amendments

5

4.3  Assignment; Successors and Assigns

5

4.4  Severability

5

4.5  Counterparts Complete Agreement, Etc.

5

4.6  Section and Other Headings

5

4.7  Governing Law

5

4.8  Arbitration

6

 

 

Schedule A — Contributed Properties

 

 

i

--------------------------------------------------------------------------------


 

TRANSACTION AGREEMENT

 

This TRANSACTION AGREEMENT (this “Agreement”) is executed as of July 31, 2018 by
and between ABP Trust, a Maryland statutory trust (together with its
subsidiaries, “ABP”) and The RMR Group LLC, a Maryland limited liability company
(“RMR”).

 

RECITALS

 

WHEREAS, ABP desires to sponsor a private, open ended, real estate investment
fund under the name “RMR Office Property Fund LP” (the “Partnership”) for
investment in primarily commercial office properties and to contribute the
Contributed Properties (defined below) to the Partnership;

 

WHEREAS, RMR desires to expand its business with respect to the management of
private investment funds such as the Partnership; and

 

WHEREAS, the parties have agreed to enter into this Agreement to set forth
certain understandings as to the terms on which ABP will form, and contribute
the Contributed Properties to, the Partnership and RMR will provide management
services to, and invest in, the Partnership;

 

NOW, THEREFORE, in consideration of the foregoing and the other terms contained
in this Agreement, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.                         Definitions.

 

1.1                               Definitions.  Capitalized terms used in this
Agreement shall have the meanings set forth below or in the section of this
Agreement referred to below.

 

“AAA” has the meaning given such term in Section 4.8(a).

 

“ABP” has the meaning set forth in the preamble.

 

“Agreement” has the meaning set forth in the preamble.

 

“Appellate Rules” has the meaning given such term in Section 4.8(g).

 

“Award” has the meaning given such term in Section 4.8(e).

 

“Contributed Properties”  means the properties listed on Schedule A attached
hereto, including all buildings and improvements and ABP’s right, title and
interest in (i) all easements, rights of way, privileges, licenses and
appurtenances with respect thereto; (ii) all fixtures, machinery, systems,
equipment and items of tangible personal property attached or appurtenant to,
located on or used in connection with the ownership, use, operation or
maintenance of such properties; and (iii) all intangible property (including
leases, contracts and licenses and permits), to the extent transferable, arising
from or used in connection with the ownership, use, operation or maintenance of
such properties.

 

“Contribution Agreement” has the meaning given such term in Section 3.1.

 

“Contribution Date” means the date that the contribution of the Contributed
Properties to the Partnership is completed.

 

“Disputes” has the meaning given such term in Section 4.8(a).

 

--------------------------------------------------------------------------------


 

“General Partner” has the meaning set forth in Section 2.1.

 

“Management Agreements” has the meaning set forth in Section 2.3.

 

“Partnership” has the meaning set forth in the Recitals.

 

“Partnership Agreement” has the meaning set forth in Section 2.2.

 

“Property Management Agreement” has the meaning set forth in Section 2.3.

 

“RMR” has the meaning set forth in the preamble.

 

“Rules” has the meaning given such term in Section 4.8(a).

 

“Services Agreement” has the meaning given such term in Section 2.3.

 

“Units” has the meaning set forth in Section 2.2.

 

SECTION 2.                         Formation and Management of the Partnership.

 

2.1                               Formation.  The Partnership shall be formed as
a Delaware limited partnership with a newly formed subsidiary of ABP serving as
the general partner of the Partnership (the “General Partner”) and ABP and RMR
as the initial limited partners of the Partnership.

 

2.2                               Partnership Agreement.  The initial limited
partnership agreement for the Partnership (the “Partnership Agreement”) shall be
on such terms and conditions as are mutually acceptable to each of ABP and RMR;
provided, however, the initial Partnership Agreement will provide that (i) the
Partnership will seek to acquire primarily commercial office properties in the
United States, but will not otherwise be restricted in the type, size, or
location of the commercial real estate assets in which it may invests; (ii) no
management or incentive fees or “carry” will be paid to the General Partner of
the Partnership; (iii) the General Partner will not be obligated to make any
capital contributions to, and will not have any economic interest in, the
Partnership; (iv) the units of limited partnership interest in the Partnership
(“Units”) held by each of ABP and RMR will be the same class of Units with the
same rights and privileges (including rights to distributions from the
Partnership); (v) additional Units may be offered by the Partnership to other
qualified investors from time to time; and (vi) subject to certain limitations,
including the availability of funds, limited partners of the Partnership will
have the periodic right to request redemption of their Units.

 

2.3                               Management.  The Partnership will engage RMR
to provide property management, real estate management and administrative
services to the Partnership and its properties pursuant to a Real Estate Asset
Management and Administrative Services Agreement (the “Services Agreement”) and
a Property Management Agreement (the “Property Management Agreement” and
collectively with the Services Agreement, the “Management Agreements”).  The
Management Agreements will be entered into contemporaneously with the
Partnership Agreement and shall be on such terms and conditions as are mutually
acceptable to each of ABP and RMR; provided, however, the Management Agreements
will provide that (i) RMR will receive (x) an annual management fee of 1.00% of
the net asset value of the Partnership for RMR’s services under the Services
Agreement, (y) an annual management fee of 3.00% of gross collected rents from
the Partnership’s properties as well as a construction supervision fee of 5.00%
of the costs of construction of improvements at the Partnership’s properties for
its services under the Property Management Agreement, and (z) RMR will be
entitled to customary indemnification from the Partnership and reimbursement of
its expenses under the Management Agreements; and (ii) the

 

2

--------------------------------------------------------------------------------


 

Management Agreements will be subject to termination prior to liquidation of the
Fund upon removal of the General Partner as the general partner of the Fund.

 

2.4                               Transaction Expenses.   RMR agrees that it
shall bear and be responsible for (i) all organizational expenses of the
Partnership through the Contribution Date, including in connection with (w) the
drafting and negotiation of this Agreement, the Partnership Agreement, the
Management Agreements, the Contribution Agreement and related documents, (x) the
diligence and acquisition by the Partnership of the Contributed Properties,
including survey expenses, all title insurance costs, premiums, and fees,
(y) documentary, stamp, sales, intangible and other transfer taxes and fees
incurred in connection therewith, and (z) state, city, county, municipal and
other governmental recording and filing fees and charges; and (ii) all out of
pocket costs of the Partnership in connection with the preparation and
finalization of a private placement memorandum and form of subscription
agreement for use in connection with the offer and sale of Units to third
parties and related documents.  Amounts paid by RMR pursuant to this Section 2.4
will not be capital contributions by RMR to the Partnership and will not result
in the issuance of any Units to RMR or reduce its unfunded capital commitment to
the Partnership.  Except as otherwise set forth in this Section 2.4, each party
shall bear and be responsible for its own costs and expenses in connection with
the transactions contemplated by this Agreement.

 

SECTION 3.                         Contribution and Subscription.

 

3.1                               Contribution and Subscription Agreement. 
Contemporaneously with the execution of the Partnership Agreement, ABP, RMR, the
General Partner and the Partnership will enter into a Contribution and
Subscription Agreement on terms acceptable to RMR and ABP (the “Contribution
Agreement”).  Pursuant to the Contribution Agreement:

 

(a)               ABP will contribute (either directly or indirectly through the
contribution of the equity of its title holding subsidiary) to the Partnership
the Contributed Properties, free and clear of liens and encumbrances other than
certain permitted exceptions, in exchange for the issuance of Units to ABP at an
agreed to value of the Contributed Properties, based on current appraisals for
the Contributed Properties obtained by RMR, of $206,300,000 and a Unit price of
$1,000 per Unit.  The Contribution Agreement will also provide for the
apportionment and allocation of rents, taxes, charges, costs, expenses and
liabilities related to the Contributed Properties between ABP and the
Partnership;

 

(b)               RMR will make a capital commitment to the Partnership in the
amount of $100,000,000, which shall be callable from time to time by the General
Partner in exchange for the issuance of Units to RMR based on a Unit price of
the net asset value per Unit at the time of issuance.  RMR’s obligation to fund
its capital commitment (to the extent not then funded) will expire one year
following the date of RMR is admitted to the Partnership as a limited partner. 
Unless otherwise agreed to by RMR, RMR’s capital commitment will be called
before any capital commitments of limited partners admitted to the Partnership
after RMR; and

 

(c)                The parties to the Contribution Agreement will make certain
representations and warranties to each other that, subject to certain
limitations and time periods, will survive the Contribution Date.

 

3

--------------------------------------------------------------------------------


 

SECTION 4.                         Miscellaneous.

 

4.1                               Notices.

 

(a)               Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, by telecopier with confirmed receipt, or by mail or Federal
Express or similar expedited commercial carrier, addressed to the recipient of
the notice, postpaid and registered or certified with return receipt requested
(if by mail), or with all freight charges prepaid (if by Federal Express or
similar carrier).

 

(b)               All notices required or permitted to be sent hereunder shall
be deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal.

 

(c)                All such notices shall be addressed,

 

if to ABP, to:

 

ABP Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts  02458-1632
Attn:  Adam D. Portnoy
Telecopier No. (617) 928-1305

 

with a copy to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts  02109
Attn:  Nicole L. Rives
Telecopier No. (617) 338-2880

 

if to RMR, to:

 

The RMR Group LLC
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts  02458-1632
Attn:  Jennifer B. Clark
Telecopier No. (617) 928-1305

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
500 Boylston Street
Boston, Massachusetts  02116
Attn:  Margaret R. Cohen
Telecopier No. (617) 305-4859

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square

 

4

--------------------------------------------------------------------------------


 

New York, NY  10036
Attn:  Evan R. Levy
Telecopier No. (917) 777-3889

 

(d)               By notice given as herein provided, the parties hereto and
their respective successors and assigns shall have the right from time to time
and at any time during the term of this Agreement to change their respective
addresses effective upon receipt by the other parties of such notice and each
shall have the right to specify as its address any other address within the
United States of America.

 

4.2                               Amendments.  This Agreement may not be
amended, nor shall any waiver, change, modification, consent or discharge be
effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

4.3                               Assignment; Successors and Assigns.  This
Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of each other
party.  This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective legal representatives, successors and
permitted assigns.  Except to the extent provided in Section 4.8, this Agreement
is not intended and shall not be construed to create any rights in or to be
enforceable in any part by any other persons.

 

4.4                               Severability.  If any provision of this
Agreement shall be held or deemed to be, or shall in fact be, invalid,
inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid, inoperative
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute or rule of
public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

4.5                               Counterparts Complete Agreement, Etc.  This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and shall supersede and take
the place of any other instruments purporting to be an agreement of the parties
hereto relating to the subject matter hereof.

 

4.6                               Section and Other Headings.  The headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.

 

4.7                               Governing Law.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts without regard to such state’s laws regarding
conflict of laws.

 

5

--------------------------------------------------------------------------------


 

4.8                               Arbitration.

 

(a)               Any disputes, claims or controversies arising out of or
relating to this Agreement or the transactions contemplated hereby, including
any disputes, claims or controversies brought by or on behalf of ABP, RMR, the
General Partner or the Partnership or any holder of equity interests (which, for
purposes of this Section 4.8, shall mean any holder of record or any beneficial
owner of equity interests or any former holder of record or beneficial owner of
equity interests) of ABP, RMR, the General Partner or the Partnership, either on
his, her or its own behalf, on behalf of ABP, RMR, the General Partner or the
Partnership or on behalf of any series or class of equity interests of ABP, RMR,
the General Partner or the Partnership or holders of any equity interests of
ABP, RMR, the General Partner or the Partnership against ABP, RMR, the General
Partner or the Partnership or any of their respective trustees, directors,
members, officers, managers (including The RMR Group Inc. or its successor),
agents or employees, including any disputes, claims or controversies relating to
the meaning, interpretation, effect, validity, performance, application or
enforcement of this Agreement, including this arbitration agreement or the
governing documents of ABP, RMR, the General Partner or the Partnership (all of
which are referred to as “Disputes”), or relating in any way to such a Dispute
or Disputes shall, on the demand of any party to such Dispute or Disputes, be
resolved through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 4.8.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against the trustees, directors, officers or managers
of ABP, RMR, the General Partner or the Partnership and class actions by a
holder of equity interests against those individuals or entities and ABP, RMR,
the General Partner or the Partnership.  For the avoidance of doubt, a Dispute
shall include a Dispute made derivatively on behalf of one party against another
party.  For purposes of this Section 4.8, the term “equity interest” shall mean,
(i) in respect of ABP, shares of beneficial interest of ABP, (ii) in respect of
RMR, “membership interests” in RMR as defined in the Delaware Limited Liability
Companies Act; (iii) in respect of the General Partner, “membership interests”
in the General Partner as defined in the Delaware Limited Liability Companies
Act and (iv) in respect of the Partnership, Units of the Partnership.

 

(b)               There shall be three (3) arbitrators.  If there are only two
(2) parties to the Dispute, each party shall select one (1) arbitrator within
fifteen (15) days after receipt by respondent of a copy of the demand for
arbitration.  The arbitrators may be affiliated or interested persons of the
parties.  If there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one (1) arbitrator within fifteen (15) days after receipt of the demand for
arbitration.  The arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request AAA to provide a list of three (3) proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten (10) days from the date AAA provides the list to
select one (1) of the three (3) arbitrators proposed by AAA.  If the party (or
parties) fail(s) to select the second (2nd) arbitrator by that time, the party
(or parties) who have appointed the first (1st) arbitrator shall then have ten
(10) days to select one (1) of the three (3) arbitrators proposed by AAA to be
the second (2nd) arbitrator; and, if it/they should fail to select the second
(2nd) arbitrator by such time, AAA shall select, within fifteen (15) days
thereafter, one (1) of the three (3) arbitrators it had proposed as the second
(2nd) arbitrator.  The two (2)

 

6

--------------------------------------------------------------------------------


 

arbitrators so appointed shall jointly appoint the third (3rd) and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second (2nd) arbitrator.  If
the third (3rd) arbitrator has not been appointed within the time limit
specified herein, then AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

 

(c)                The place of arbitration shall be Boston, Massachusetts
unless otherwise agreed by the parties.

 

(d)               There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the
arbitrators.  For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.

 

(e)                In rendering an award or decision (an “Award”), the
arbitrators shall be required to follow the laws of the State of Maryland
without regard to principles of conflicts of law.  Any arbitration proceedings
or Award and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. 
An Award shall be in writing and shall state the findings of fact and
conclusions of law on which it is based.  Any monetary Award shall be made and
payable in U.S. dollars free of any tax, deduction or offset.  Subject to
Section 4.8(g), each party against which an Award assesses a monetary obligation
shall pay that obligation on or before the thirtieth (30th) day following the
date of such Award or such other date as such Award may provide.

 

(f)                 Except to the extent expressly provided by this Agreement or
as otherwise agreed by the parties, to the maximum extent permitted by Maryland
law, each party involved in a Dispute shall bear its own costs and expenses
(including attorneys’ fees), and the arbitrators shall not render an Award that
would include shifting of any such costs or expenses (including attorneys’ fees)
or, in a derivative case or class action, award any portion of ABP’s, RMR’s, the
General Partner’s or the Partnership’s, as applicable, Award to the claimant or
the claimant’s attorneys.  Each party (or, if there are more than two
(2) parties to the Dispute, all claimants, on the one hand, and all respondents,
on the other hand, respectively) shall bear the costs and expenses of its (or
their) selected arbitrator and the parties (or, if there are more than two
(2) parties to the Dispute, all claimants, on the one hand, and all respondents,
on the other hand) shall equally bear the costs and expenses of the third (3rd)
appointed arbitrator.

 

(g)                Notwithstanding any language to the contrary in this
Agreement, any Award, including but not limited to, any interim Award, may be
appealed pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate
Rules”).  An Award shall not be considered final until after the time for filing
the notice of appeal pursuant to the Appellate Rules has expired. Appeals must
be initiated within thirty (30) days of receipt of an Award by filing a notice
of appeal with any AAA office.  Following the appeal process, the decision
rendered by the appeal tribunal may be entered in any court having jurisdiction
thereof.  For the avoidance of doubt, and despite any contrary provision of the
Appellate Rules, Section 4.8(f) hereof shall apply to any appeal pursuant to
this Section and the appeal tribunal shall not render an Award that would
include shifting of any costs or expenses (including attorneys’ fees) of any
party.

 

(h)               Following the expiration of the time for filing the notice of
appeal, or the conclusion of the appeal process set forth in Section 4.8(g), an
Award shall be final and

 

7

--------------------------------------------------------------------------------


 

binding upon the parties thereto and shall be the sole and exclusive remedy
between those parties relating to the Dispute, including any claims,
counterclaims, issues or accounting presented to the arbitrators.  Judgment upon
an Award may be entered in any court having jurisdiction.  To the fullest extent
permitted by law, no application or appeal to any court of competent
jurisdiction may be made in connection with any question of law arising in the
course of arbitration or with respect to any Award made except for actions
relating to enforcement of this agreement to arbitrate or any arbitral award
issued hereunder and except for actions seeking interim or other provisional
relief in aid of arbitration proceedings in any court of competent jurisdiction.

 

(i)                   This Section 4.8 is intended to benefit and be enforceable
by ABP, RMR, the General Partner, the Partnership and their respective holders
of equity interests, trustees, directors, officers, managers (including The RMR
Group Inc. or its successor), agents or employees, and their respective
successors and assigns and shall be binding upon ABP, RMR, the General Partner,
the Partnership and their respective holders of equity interests, and be in
addition to, and not in substitution for, any other rights to indemnification or
contribution that such individuals or entities may have by contract or
otherwise.

 

4.9                               Nature of Relationship.  This Agreement shall
not create any partnership, joint venture, employment, or other relationship
between ABP and RMR.

 

[Signature page follows.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

ABP:

 

 

 

ABP TRUST, a Maryland statutory trust

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name:

Adam D. Portnoy

 

 

Title:

President

 

 

 

 

 

 

 

 

 

RMR:

 

 

 

 

 

THE RMR GROUP LLC, a Maryland limited liability company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew P. Jordan

 

 

Name:

Matthew P. Jordan

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Contributed Properties

 

100 Pennsylvania, Ave., Framingham, MA

42 Longwater Drive, Norwell, MA

9 Galen Street, Watertown, MA

795 Horsham Road, Horsham, PA

912 South Capital of Texas Highway, Austin, TX (Vista Ridge)

206 Wild Basin Road, Austin, TX (Wild Basin — Building 1)

206 Wild Basin Road, Austin, TX, a/k/a 134 N. Wild Basin Rd. (Wild Basin —
Building 2)

7501 N. Capital of Texas Highway, Austin, TX (Reserve at Bull Creek — Building
A)

7501 N. Capital of Texas Highway, Austin, TX (Reserve at Bull Creek — Building
B)

7501 N. Capital of Texas Highway, Austin, TX (Reserve at Bull Creek — Building
C)

4800 Westfields Blvd., Chantilly, VA (Stoneleigh — Building 1)

4840 Westfields Blvd., Chantilly, VA (Stoneleigh — Building 2)

14151 Newbrook Drive, Chantilly, VA (Glenview — Building 1)

14155 Newbrook Drive, Chantilly, VA (Glenview — Building 2)

14150 Newbrook Drive, Chantilly, VA (Glenbrook II)

 

--------------------------------------------------------------------------------